Citation Nr: 0813877	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
thigh gunshot wound, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
rating for severe muscle injury to Muscle Group XIV.

2.  The veteran's scars as a result of the gunshot wound to 
the right thigh are a 3-cm by 3-cm "stellate" scar and a 2-cm 
scar, both of which are well healed, nonadherent to the 
underlying structures, not painful on palpation, and without 
ulcerative breakdown, keloid formation, or altered 
pigmentation.

3.  The veteran's right lower extremity neurovascular system 
is intact and there is no disabling nerve damage.


CONCLUSIONS OF LAW

The criteria for an increased rating for residuals of gunshot 
wound, right thigh (Muscle Group XIV), are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5314 (2007), 38 C.F.R. § 4.118 (2002) and 
(2007) (effective before and as of August 30, 2002), 38 
C.F.R. § 4.124a (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection has been in effect for residuals of right 
thigh gunshot wound injury since 1945. Initially, a November 
1945 rating decision assigned a 50 percent rating for 
deformity of the right thigh secondary to shrapnel wound, 
effective from November 1945, on a temporary basis.  
Following examination in May 1946, a June 1946 rating 
decision assigned a 30 percent rating for shrapnel wound, 
right upper thigh, with atrophy of quadriceps muscle, Group 
XIV, severe, effective from the date of examination.  The 
veteran expressed disagreement, and an August 1946 rating 
decision assigned a 40 percent rating for this disability, 
effective from the date of the May 1946 examination.  

A rating decision in March 1959 reduced the evaluation of 
"cicatrices G.S.W. and P.O. right thigh with foreign 
metallic bodies soft tissues" to 30 percent from May 4, 
1959.  This appeal arises from the RO's September 2002 denial 
of a July 2002 claim seeking a higher evaluation.

In a December 2007 rating decision, the Appeals Management 
Center (AMC) restored a 40 percent rating, effective May 4, 
1959, for residuals of right thigh gunshot wound injury, on 
the basis of a November 2007 letter from the Director, 
Compensation and Pension Service, which concluded that the 
March 1959 rating decision reducing the rating was void ab 
initio.  Thus, the matter before the Board now is whether a 
rating higher than 40 percent should be assigned.  The 
Board's primary concern is the current extent of the 
disabilities, Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
Thus, the Board's focus is necessarily on contemporaneous 
evidence of disability dated around July 2002 forward.  

Muscle injuries are evaluated under 38 C.F.R. § 4.73 (2007). 
Diagnostic Code 5314, Muscle Group XIV, evaluates injury to 
thigh muscles of the leg. These muscles affect extension of 
the knee, simultaneous flexion of hip and flexion of knee, 
tension of fascia lata and iliotibial (Maissiat's) band 
acting with Muscle Group XVII (see Diagnostic Code 5317) in 
postural support of body; acting with hamstrings in 
synchronizing hip and knee. The muscles in Group XIV include 
the sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris. The 
current 40 percent rating is the maximum rating under this 
diagnostic code and is assigned for severe muscle injury.

Ratings for muscle injuries are classified as slight, 
moderate, moderately severe, or severe under 38 C.F.R. § 
4.56(d), depending on the type of injury sustained, the 
history and complaints, and objective clinical findings. For 
the purposes of evaluating muscle injury, the cardinal signs 
and symptoms of muscle disability are low of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 
4.56(c). The term "severe" disability is defined in 38 C.F.R. 
§ 4.56(d)(4) to include through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. Objective findings would 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

In considering whether a rating higher than 40 percent may be 
assigned, the Board first notes that the scarring and 
quadriceps atrophy noted on examination supports using 
Diagnostic Code 5314, for the anterior thigh muscle group.  
The use of another diagnostic code has not been suggested; 
moreover, Diagnostic Code 5313, for the posterior thigh 
muscle group, also provide a maximum 40 percent rating for 
severe muscle injury, so there would be no advantage to the 
veteran in using that diagnostic code instead of the one 
currently assigned.

The Board has also considered whether separate, compensable 
ratings could be assigned for associated residual disability.  
The evidence does not support assignment of a separate, 
compensable rating for scar residuals using the skin 
disability rating criteria in 38 C.F.R. § 4.118, in effect 
before or after August 30, 2002. See 67 Fed. Reg. 49,590 
(2002). The veteran has a 3-cm by 3-cm "stellate" scar over 
the proximal adductor muscle mass (entrance wound scar), 
which is mildly depressed and adherent to the underlying 
adductor muscle belly, but which does not result in loss of 
muscle mass. He also has a 2-cm lateral exit wound over the 
vastus lateralis that is "well healed," nonadherent to the 
underlying structures and not painful on palpation. There is 
no clinical evidence of ulcerative breakdown, keloid 
formation, or altered pigmentation. See September 2002 and 
June 2005 examination reports. Using the current criteria in 
effect as of August 30, 2002, the scars are not shown to be 
deep; they do not cause limited motion; they are not large 
enough in terms of the skin surface area affected; and they 
are not shown to be unstable or painful or examination. See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007). Using 
the old criteria, the scar residuals are not shown to be 
poorly nourished, repeatedly ulcerated, or tender or painful 
on objective demonstration; they do not cause functional 
impairment in and of themselves. See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).

As for nerve, or neurological, damage, the September 2002 
examination report states that the veteran's "neurovascular 
status to the right lower extremity is intact." The 2005 
examination report, too, documents "intact" neurovascular 
condition in the right leg. Also, the latter report 
explicitly provides that there is no nerve damage to the 
scarred area. Thus, the Board does not find that rating 
criteria specific to neurological deficit (see 38 C.F.R. § 
4.124a) can be the basis for additional, or higher, 
evaluation than that currently in effect.

As the veteran is receiving the maximum schedular rating for 
his muscle injury, the Board has considered whether an 
extraschedular rating should be assigned with consideration 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extrascheduler rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) citing 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").   

In this case, the veteran has not had frequent 
hospitalization as a result of his thigh gunshot wound.  The 
veteran is retired; marked interference with employment is 
neither contended nor shown.  As for DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and evidence of functional impairment, the 
examiner noted "normal heel/toe gait mechanics" on 
examination in September 2002 and in June 2005. The June 2005 
examination report states the veteran has "5/5" motor 
function of the extensor hallucis longus tibialis anterior 
and peroneal muscle groups. The veteran ambulates without the 
aid of an orthopedic assistive device.  Thus, the Board 
concludes that an exceptional or unusual disability picture 
that would warrant referral for assignment of an 
extraschedular evaluation has not been demonstrated.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence disfavors a higher, or 
additional, evaluation.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The veteran's claim was received in July 2002, and a Section 
5103(a) notice letter was sent to the veteran later in July 
2002, before the September 2002 decision that is the basis 
for this appeal. Although the July 2002 letter was later 
augmented, the Board finds no prejudicial timing defect. See 
Pelegrini, supra. In letters sent in July 2002, June 2003, 
and November 2005, the veteran was provided with Section 
5103(a) notice. The RO told the veteran that an increased 
rating requires evidence of worsened disability and that, if 
he identifies the sources of pertinent evidence, then VA 
would assist him in obtaining such evidence. The latter 
letter asked the veteran to submit any other evidence he has 
that pertains to the claim, meeting the "fourth element" 
notice requirement. Notice of that element was reinforced 
with the citation of 38 C.F.R. § 3.159 in the SOC. He was 
told that the responsibility to substantiate the claim with 
any evidence not in federal custody ultimately lies with him.  
He was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a July 2007 letter and in the January 2008 SSOC.  

Further, notice of revised skin disability rating criteria 
was given in the November 2005 SSOC, even though the Board 
has concluded that, based on pertinent clinical evidence, no 
additional evaluation is warranted based on scar residuals. 
Also, while notice of neurological disability rating criteria 
was not given, in light of negative clinical evidence on 
neurological deficit to warrant adjudication thereon, the 
Board does not find basis to conclude a notice defect in that 
respect.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43-44. 

The Dingess notice also informed the veteran that a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Also, he was given the specific rating criteria used 
to evaluate his disability in the rating decision that was 
appealed, the SOC and supplements thereto, and the May 2006 
Board decision that was later vacated.  Thus, he had actual 
notice of the specific rating criteria used to evaluate his 
disability.  He had ample opportunity to participate in his 
claim and appeal and to submit information, evidence, and 
argument to support his claim.  The Board concludes that 
there is no prejudice to the veteran in any defect of the 
substance or the timing of the Section 5103(a) notice.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2007)) also was satisfied. This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim. The claims file includes pertinent VA clinical 
records, including VA-ordered examination records, service 
medical records, prior claims adjudication history, and 
hearing testimony. Despite appropriate notice during appeal, 
the veteran has not identified additional sources of 
pertinent evidence. Thus, the Board concludes that VA's duty-
to-assist was met.


ORDER

An increased evaluation for right thigh gunshot wound injury 
residuals is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


